  Case 2:17-md-02785-DDC-TJJ Document 1795-1 Filed 08/08/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine Injection, USP)   CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                   Hon. Daniel D. Crabtree

                                             Hon. Teresa J. James


SANOFI-AVENTIS U.S. LLC,                     CASE NO. 2:17-CV-02452-DDC-TJJ

                 Plaintiff/
                 Counterclaim-Defendant,

      v.

MYLAN Inc., et al.,

                 Defendants/
                 Counterclaim-Plaintiffs.

This Document Relates to the Sanofi Case.    Document Filed Electronically



          DECLARATION OF ERIC HOCHSTADT IN SUPPORT OF
   PLAINTIFF/COUNTERCLAIM-DEFENDANT SANOFI-AVENTIS U.S. LLC’S
 OPPOSITION TO MYLAN’S MOTION TO EXCLUDE OPINION TESTIMONY OF
                  FIONA M. SCOTT MORTON, PH.D.
    Case 2:17-md-02785-DDC-TJJ Document 1795-1 Filed 08/08/19 Page 2 of 4




       I, Eric Hochstadt, declare under penalty of perjury as follows:

       1.     I am a member of the Bar of the State of New York and a partner at the law firm of

Weil, Gotshal & Manges LLP, attorneys for Plaintiff/Counterclaim-Defendant Sanofi-Aventis

U.S. LLC (“Sanofi”) in this action.

       2.     I have personal knowledge of the facts set forth herein and, if called as a witness,

could and would testify competently thereto.

       3.     I submit this Declaration in Support of Sanofi’s Opposition to Mylan’s Motion to

Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D.

       4.     Attached as Exhibit 1 is a true and correct copy of excerpts from the Fiona M. Scott

Morton, Ph.D. Deposition Transcript.

       5.      Attached as Exhibit 2 is a true and correct copy of the Sanofi-produced document

beginning with the Bates stamp SAN-EPI-0171591.

       6.      Attached as Exhibit 3 is a true and correct copy of the February 2, 2019 Expert

Report of Mary Ann Michelis, Ph.D.

       7.      Attached as Exhibit 4 is a true and correct copy of Dr. Jay Portnoy M.D. et. Al,

Patient Carrying Time, Confidence, and Training with Epinephrine Autoinjectors: The RACE

Survey, Elsevier Inc. (March 13, 2019).

       8.      Attached as Exhibit 5 is a true and correct copy of excerpts from the Robert D.

Willig, Ph.D. Deposition Transcript.

       9.      Attached as Exhibit 6 is a true and correct copy of the April 13, 2019 Expert

Rebuttal Report of J. Lawrence Stevens.

       10.     Attached as Exhibit 7 is a true and correct copy of excerpts from Roger Ware,

Multiproduct Loyalty Programs, 30 Revue Canadienne du Droit de la Concurrence 112 (2017).
    Case 2:17-md-02785-DDC-TJJ Document 1795-1 Filed 08/08/19 Page 3 of 4




       11.    Attached as Exhibit 8 is a true and correct copy of the Antitrust Law Journal

Publication Process from the American Bar Association.

       12.    Attached as Exhibit 9 is a true and correct copy of Robert D. Willig et. al, An

Economic Perspective On The Antitrust Case Against Intel, Compass Lexecon (Oct. 2009).

       13.    Attached as Exhibit 10 is a true and correct copy of the March 25, 2019 Expert

Rebuttal Report of Robert D. Willig, Ph.D.

       14.    Attached as Exhibit 11 is a true and correct copy of excerpts from the Peter Guenter

Deposition Transcript.

       15.    Attached as Exhibit 12 is a true and correct copy of excerpts from the Patrick Barry

30(b)(6) Deposition Transcript.

       16.    Attached as Exhibit 13 is a true and correct copy of the Bruce Foster Deposition

Exhibit 20.

       17.    Attached as Exhibit 14 is a true and correct copy of the Mylan-produced document

beginning with the Bates stamp MYEP00087496.

       18.    Attached as Exhibit 15 is a true and correct copy of the Sanofi-produced document

beginning with the Bates stamp SAN-EPI-0000519.

       19.    Attached as Exhibit 16 is a true and correct copy of the Mylan-produced document

beginning with the Bates stamp MYEP00889398.

       I declare under penalty of perjury that the foregoing facts are true and correct.     This

declaration was executed on the 8th day of August, 2019.


                                                 /s/ Eric Hochstadt
                                               Eric Hochstadt




                                               2
    Case 2:17-md-02785-DDC-TJJ Document 1795-1 Filed 08/08/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, the foregoing was filed via CM-ECF and by e-mail

to all counsel of record.


                                                 /s/ Eric Hochstadt
                                               Eric Hochstadt
